DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 August 2022 has been entered.

Status
This First Action Final Office Action is in response to the communication filed on 2 August 2022. Claim 20 has been cancelled currently or previously, claims 1, 12, and 18 have been amended, and no new claims have been added. Therefore, claims 1-19 and 21 are pending and presented for examination.
The Examiner notes that MPEP § 706.07(b) says that
The claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114 ) where all the claims in the application after the entry of the submission under 37 CFR 1.114  and any entered supplemental amendments (A) are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114,  and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114.

The claim amendments filed at RCE are not patentably distinct from the prior claims, and could have been finally rejected on the grounds and art of record if entered prior to the RCE; therefore, a first action final office action is appropriate.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore, the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment does not overcome the prior art rejection(s) under 35 USC §§ 102 or 103; therefore, the Examiner maintains the rejection(s) as below.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2 August 2022 and 21 October 2022 were filed after the mailing date of the application on 30 December 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a system (claims 1-11 and 21), method (claims 12-17), and non-transitory computer-readable medium (claims 18-19), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a system comprising: a computing device configured to: obtain session data identifying a plurality of search queries and corresponding context for a plurality of users; determine a corresponding item to display on a webpage for each of the plurality of search queries based on the context corresponding to each of the plurality of search queries; determine at least one recommended item for each of the plurality of search queries based on each of the plurality of search queries and the corresponding item; and store the at least one recommended item for each of the plurality of search queries and the corresponding items in an item recommendation database; receive a user search request for a user, wherein the user search request identifies a user search query and a webpage context for the webpage; obtain user session data characterizing a plurality of historic search queries for the user; determine a relevance value corresponding to each of the plurality of historic search queries based on a textual similarity between each historic search query and the webpage context; determine at least one of the plurality of historic search queries based on the corresponding relevance values comprising: determine that the relevancy value corresponding to a portion of the plurality of historic search queries is beyond a threshold value; and determine the at least one of the plurality of historic search queries from the portion of the plurality of historic search queries based on the corresponding relevance values; determine at least one of the recommended items for the plurality of search queries based on the user search query and the determined at least one of the plurality of historic search queries; and transmit the at least one of the recommended items for display on the webpage.
Independent claim 12 is parallel to claim 1 above, reciting the same (or similar) limitations, but is directed to a method that does not indicate any requirement of using a computer. Independent claim 18 is also parallel to claim 1 above, reciting the same (or similar) limitations, but is directed to a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising the same/similar limitations.
The dependent claims (claims 2-11, 13-17, 19, and 21) appear to be encompassed by the abstract idea of the independent claims since they merely indicate executing a trained machine learning model to generate the recommended item (claims 2, 13, and 19) and identify search query and anchor item pairs (claims 3 and 14), generate an embedding of the recommended item(s) and generate and store an additional recommended item based on the embedding (claims 4 and 15), the embedding comprising using an artificial neural network (claim 5), determine a plurality of most frequent search queries and a closest most frequent query of the queries that are not most frequent, and storing a pointer to the closest query (claim 6), receive current session query data and determine a recommended item based on the stored recommendations (claims 7 and 16), the search query containing words that are normalized by removing punctuation and stop words, and stemming the words (claim 8), and/or generate word and query embeddings corresponding to each query and/or session query and storing them (claims 9 and 10), determine user identification and a historic query and webpage context, the relevance of the query to the context, and determine a second recommendation from the stored recommendations when the relevance is beyond a threshold (claim 11), and/or determining a relevance value based one (or more, “at least one”) word of each historic search query.
The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The claim elements may be summarized as the idea of generating and storing item recommendations based on user search queries, and providing a/the recommended item in response to a/the query or queries; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the “Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; …)” grouping of subject matter (see the 2019 PEG and MPEP § 2104(a)).
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are a system comprising: a computing device configured to perform the activities (at claim 1), and a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising the activities (at claim 18). 
These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
The additional elements indicated above are merely a form of “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
The Examiner notes that even if the machine learning indicated at the dependent claims were considered to be additional to the abstract idea itself, 
Foote, Keith D., A Brief History of Machine Learning, dated 26 March 2019, downloaded from https://www.dataversity.net/a-brief-history-of-machine-learning/# on 13 April 2021, covering the history of machine learning in general indicates that machine learning is known as being many decades old, originating in the late 1940s and into 1950s, and being transferrable to other machines (e.g., pp. 1-3),
Belakhdar et al. (U.S. Patent Application Publication No. 2007/0240207, hereinafter Belakhdar) indicates that ““it is known to apply machine learning techniques to model and modify over time the parameters defining normal behaviour as compared to abnormal behaviour” (Belakhdar at 0009), and
Song et al. (U.S. Patent Application Publication No. 2013/0315475, hereinafter Song) indicates it is “well known to use inputs and correct outcomes to train various types of models and evaluate/optimize the trained system” (Song at 0140).
The Examiner notes that the machine learning model is merely “execut[ed]” (see, e.g., claims 2, 13, and 19), indicating that it encompasses merely using a pre-existing model. Although such a pre-existing model may be trained as indicated, it is, nonetheless, pre-existing and not invented (i.e., not part of the invention itself). As such, the Examiner includes the use of a trained machine learning model within the abstract idea, but even if this were to be considered additional, this element appears insignificant.
It is noted that the particular data collected or analyzed – even if considered as additional elements - are not considered significant. Even assuming that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms. Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm. An advance of this nature is ineligible for patenting (SAP v. Investpic, slip op at p. 2, line 22 – p. 3, line 13, 898 F.3d 1161, 1162 (Fed. Cir. 2018). And even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract (Id., slip op. at p. 10, lines 18-24, 898 F.3d 1161, 1167); see also MPEP §§ 2106.05(a)(II), 2106.05(g), and 2106.05(h) as citing to Electric Power Group.
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are merely applying the abstract idea via computer (at least at claims 1 and 18).
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
As noted above, the use of a trained machine learning model is considered part of the abstract idea; however, even if considered additional, and reconsidered here under the well-understood, routine, conventional (“WURC”) rubric, the above listed references also indicate that the use of such machine learning is WURC.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore, the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 7, 9-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tavernier (U.S. Patent No. 10,706,450) in view of Clancy et al. (U.S. Patent No. 8,392,429, hereinafter Clancy).

Claim 1: Tavernier discloses a system comprising:
a computing device (see Tavernier at least at, e.g., column:lines 7:7-17; citation by number only hereinafter) configured to:
obtain session data identifying a plurality of search queries and corresponding context for a plurality of users (1:54-66, “system then uses these labeled search queries, as collected over a population of users and sessions”, 2:42-43, “in the context of an electronic catalog of items”, 3:20-29, “in the context of the electronic catalog” ambiguous terms are disambiguated to “predict or infer the intent associated with a search query. This concept of "intent" grounds the terms of the search query within the context of the electronic catalog to give them meaning with respect to the particular types of items that would satisfy the user's mission”, 5:49-58, “Although examples in the present disclosure focus on the context of digital shopping via an electronic catalog, the disclosed machine learning system can be used to customize browsing experiences outside of the context of an electronic catalog”, e.g., “news articles, educational resources, web pages/domains, and other digital content” and  “user missions for restaurants (or specific dishes or types of food), television shows, real estate listings, movies, music, events (e.g., concerts), vacation packages, … and to customize user interfaces to facilitate completion of such missions by the user, for example by providing advertisements relevant to the determined mission as the user continues their browsing experience”);
determine a corresponding item to display on a webpage for each of the plurality of search queries based on the context corresponding to each of the plurality of search queries (3:60-4:8, Fig. 1B, item 115A as item that has been determined based on the context, and 4:35-65, Fig. 1C, item 115A as item determined based on context);
determine at least one recommended item for each of the plurality of search queries based on each of the plurality of search queries and the corresponding item (3:60-4:8, Fig. 1B, items 145A-D as determined recommended items based on the query, and 4:35-65, Fig. 1C, items 145D-G as determined recommended items based on the query);
store the at least one recommended item for each of the plurality of search queries and the corresponding items in an item recommendation database (10:10-13, “Upon completion of training, the trained system of models is stored for use in analyzing future queries submitted by the particular user”, 16:1-11, “data store 430 may include … databases … for storing and/or retaining information … such as an item data repository 432, user interaction data repository 434, query data repository 436, and trained models data repository 438. The trained models data repository 526 can include the parameters of machine learning models trained as described herein.”);
receive a user search request for a user, wherein the user search request identifies a user search query and a webpage context for the webpage (2:42-48, “in the context of an electronic catalog of items (e.g., products or services), the disclosed machine learning systems can autolabel search queries with catalog fields in a hierarchical catalog structure. These catalog fields can represent the inferred ‘intent’ … such as the seeking of a particular item or type of item”, the category being the webpage context for the search, 3:7-12, “the search query 105 is a natural language string of ‘red dress size 6.’ In response to this query 105, the disclosed machine learning system can use natural language processing to identify that the user intent of viewing items of item-type=dress, attribute color=red, and attribute size=6”, the item being the webpage context for the search);
obtain user session data characterizing a plurality of historic search queries for the user (6:2-11,” the disclosed identification of intents and missions can be used to build profiles representing interests of particular users, for example based on catalog fields that significantly co-occur across search queries submitted by a particular user. This personalized intent analysis can be used, for example, to determine that when user A searches for ‘running shoes’ he really means ‘men's running shoes size 11,’ while when user B searches for ‘running shoes’ she really means ‘women's running shoes size 8’, 16:66-17:9;
determine a relevance value corresponding to each of the plurality of historic search queries based on each historic search query and the webpage context (7:18-30, “the process 200 collects data regarding search queries and associated user interactions …. the interactions can additionally or alternatively include shopping cart adds that do not result in a purchase, search refinements, further related (possibly more specific) queries, and interaction with displayed search results (e.g., clickstreams (viewing a sequence of detail pages), streaming digital media search results). These actions are also considered as a positive vote by the user that the item satisfies their search query” – the votes indicating related queries as the value, 18:39-44, “any user-selectable menus on the item detail page relating to the attributes in the query can be pre-selected with the values of the query. For example, if the user selects to view the detail page of a dress that is available in black and red, the option of “red” can be automatically selected based on the user's query”);
determine at least one of the plurality of historic search queries based on the corresponding relevance values (1:54-66, 12:41-67, autolabeling queries with catalog fields, 3:1-33, matching attribute-value pairs to catalog fields, 7:18-30, 18:39-44);
determine at least one of the recommended items for the plurality of search queries based on the user search query and the determined at least one of the plurality of historic search queries (3:60-4:8, Fig. 1B, items 145A-D as determined recommended items based on the query, and 4:35-65, Fig. 1C, items 145D-G as determined recommended items based on the query); and
transmit the at least one of the recommended items for display on the webpage (3:60-4:8, Fig. 1B, items 145A-D as determined recommended items based on the query, and 4:35-65, Fig. 1C, items 145D-G as determined recommended items based on the query).
Tavernier, however, does not appear to explicitly disclose the relevance value as based on a textual similarity between each historic search query and the webpage context, and the value determination comprising: determine that the relevancy value corresponding to a portion of the plurality of historic search queries is beyond a threshold value; and determine the at least one of the plurality of historic search queries from the portion of the plurality of historic search queries based on the corresponding relevance values. Clancy, though, teaches a book reference or recommendation system (Clancy at 1:36-56, 2:65-3:4) where “The search engine 212 can apply one or more relevance metrics such as information retrieval (IR) scores that measure the relevance of the search query 209 to readable text in each web page 304, anchor text (AT) scores that measure the relevance of the search query 209 to hypertext in each web page 304, or page rank scores that measure the popularity of each web page 304 in the context of the historical performance of the same search query 209 or a similar query. The search engine 212 ranks the web pages 304 based in part upon the relevance metric values for each web page 304.” (Clancy at 4:41-51), employing a threshold (Clancy at 4:57-61, 5:23-40) such as to “generate a relevancy score that measures the relevance of the search query 302 to book metadata associated with the book, and a corresponding book reference 306 is selected only if the relevancy score exceeds a threshold” (Clancy at 6:42-47), so that the results are of more interest to a user and can be prominently presented (Clancy at 1:57-64). Therefore, the Examiner understands and finds that each of basing relevance value on textual similarity between historical searches and webpage context, using a threshold value, and determining selection based on the values are applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to provide results of more interest to a user and/or prominently present such results.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the contextual search recommendations of Tavernier with the relevancy scoring of Clancy in order to base relevance value on textual similarity between historical searches and webpage context, use a threshold value, and determine selection based on the values so as to provide results of more interest to a user and/or prominently present such results.
The rationale for combining in this manner is that each of basing relevance value on textual similarity between historical searches and webpage context, using a threshold value, and determining selection based on the values are applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to provide results of more interest to a user and/or prominently present such results as explained above.

Claim 2: Tavernier in view of Clancy discloses the system of claim 1, wherein determining the at least one recommended item for each of the plurality of search queries comprises executing a trained machine learning model to generate the at least one recommended item based on each of the plurality of search queries and the corresponding item (Tavernier at 1:65-66, “train a machine learning model”, 9:15-56, first and second machine learning models to predict catalog fields based on semantic analysis so as to “pick the right option for the particular user”). 

Claim 3: Tavernier in view of Clancy discloses the system of claim 2, wherein the trained machine learning model is trained with training data identifying search query and item pairs (Tavernier at 1:54-66, “system then uses these labeled search queries, as collected over a population of users and sessions”, 3: 24-29, “the disclosed system preferably mines large quantities of collected behavioral data (including search submissions and associated item selection actions of users) for purposes of building a model”). 

Claim 4: Tavernier in view of Clancy discloses the system of claim 1, wherein the computing device is configured to:
generate an embedding for each of the at least one recommended items (Tavernier at 8:16-23, 10:22-25, 11:49-51, “The encoder of the transformer network starts by generating initial representations, or embeddings, for each word.”);
determine at least one additional recommended item for each of the at least one recommended items based on the embeddings (Tavernier at 1:67-2:3, “the machine learning system can identify the user's intent and customize subsequently displayed recommended content”, Figs. 1B and 1C, items 145A-G, indicating at least four recommended items); and
store the at least one additional recommended item for each of the at least one recommended items in the item recommendation database (Tavernier at 10:10-13, “Upon completion of training, the trained system of models is stored for use in analyzing future queries submitted by the particular user”, 16:1-11, “data store 430 may include … databases … for storing and/or retaining information … such as an item data repository 432, user interaction data repository 434, query data repository 436, and trained models data repository 438. The trained models data repository 526 can include the parameters of machine learning models trained as described herein.”). 

Claim 5: Tavernier in view of Clancy discloses the system of claim 4, wherein generating the embedding for each of the at least one recommended items comprises executing an artificial neural network (Tavernier at 10:46-11:25, artificial neural network, also in the form of a recurrent neural network (RNN) and/or convolutional neural network (CNN)). 

Claim 7: Tavernier in view of Clancy discloses the system of claim 1, wherein the computing device is configured to:
receive current session data identifying a current search query (Tavernier at 3:60-4:8, 4:35-65, Figs. 1B and 1C, item 105, “red dress” and/or “red dress size 6” as the current session search query, and items 145A-G as the recommended items); and
determine a first recommended item from the at least one recommended items stored in the item recommendation database based on the current search query (Tavernier at 3:60-4:8, 4:35-65, Figs. 1B and 1C, item 105, “red dress” and/or “red dress size 6” as the current session search query, and items 145A-G as the recommended items). 

Claim 9: Tavernier in view of Clancy discloses the system of claim 1, wherein storing the at least one recommended item for each of the plurality of search queries and the corresponding items in the item recommendation database comprises:
generating a first plurality of word embeddings corresponding to each of the plurality of search queries (Tavernier at 8:16-23, 10:22-25, 11:49-51, “The encoder of the transformer network starts by generating initial representations, or embeddings, for each word.”);
generating a first query embedding based on the first plurality of word embeddings corresponding to each of the plurality of search queries (Tavernier at 8:16-23, 10:22-25, 11:49-51, “The encoder of the transformer network starts by generating initial representations, or embeddings, for each word.”); and
storing the first query embedding for each of the plurality of search queries in the item recommendation database (Tavernier at 10:10-13, “Upon completion of training, the trained system of models is stored for use in analyzing future queries submitted by the particular user”, 16:1-11, “data store 430 may include … databases … for storing and/or retaining information … such as an item data repository 432, user interaction data repository 434, query data repository 436, and trained models data repository 438. The trained models data repository 526 can include the parameters of machine learning models trained as described herein.”). 

Claim 10: Tavernier in view of Clancy discloses the system of claim 9, wherein the computing device is configured to:
receive current session data identifying a current search query (Tavernier at 3:60-4:8, 4:35-65, Figs. 1B and 1C, item 105, “red dress” and/or “red dress size 6” as the current session search query, and items 145A-G as the recommended items);
generate a second plurality of word embeddings based on the current search query (Tavernier at 8:16-23, 10:22-25, 11:49-51, “The encoder of the transformer network starts by generating initial representations, or embeddings, for each word.”);
generate a second query embedding based on the second plurality of word embeddings (Tavernier at 8:16-23, 10:22-25, 11:49-51, “The encoder of the transformer network starts by generating initial representations, or embeddings, for each word.”); and
determine a first recommended item from the at least one recommended items stored in the item recommendation database based on comparing the second query embedding to at least a portion of the first query embeddings for the plurality of search queries stored in the item recommendation database (Tavernier at 10:10-13, “Upon completion of training, the trained system of models is stored for use in analyzing future queries submitted by the particular user”, 16:1-11, “data store 430 may include … databases … for storing and/or retaining information … such as an item data repository 432, user interaction data repository 434, query data repository 436, and trained models data repository 438. The trained models data repository 526 can include the parameters of machine learning models trained as described herein.”). 

Claim 21: Tavernier in view of Clancy discloses the system of claim 1, wherein determining the relevance value corresponding to each of the plurality of historic search queries based on each historic search query and the webpage context comprises determining the relevance value corresponding to each of the plurality of historic search queries based on at least one word of each historic search query and at least one word of the webpage context (7:18-30, “the process 200 collects data regarding search queries and associated user interactions …. the interactions can additionally or alternatively include shopping cart adds that do not result in a purchase, search refinements, further related (possibly more specific) queries, and interaction with displayed search results (e.g., clickstreams (viewing a sequence of detail pages), streaming digital media search results). These actions are also considered as a positive vote by the user that the item satisfies their search query” – the votes indicating related queries as the value, 18:39-44, “any user-selectable menus on the item detail page relating to the attributes in the query can be pre-selected with the values of the query. For example, if the user selects to view the detail page of a dress that is available in black and red, the option of “red” can be automatically selected based on the user's query”).

Claims 12-16 are rejected on the same basis as claims 1-4, 7, and 9 above since Tavernier discloses a method (Tavernier at 6:59-61, and the activities as cited above) comprising the same (or similar) activity as at claims 1-4, 7, and 9 above. 

Claims 18-19 are rejected on the same basis as claims 1-2 and 7 above since Tavernier discloses a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations (Tavernier at 7:7-17) comprising the same or similar activities as at claims 1-2 and 7 above. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tavernier in view of Clancy and in further view of Lin et al. (U.S. Patent Application Publication No. 2011/0078127, hereinafter Lin).

Claim 6: Tavernier in view of Clancy discloses the system of claim 1, but does not appear to explicitly disclose wherein the computing device is configured to determine a plurality of most frequent search queries of the plurality of search queries, wherein storing the at least one recommended item for each of the plurality of search queries and the corresponding items in the item recommendation database comprises: determining, for each of the plurality of search queries that is not in the plurality of most frequent search queries, a closest query of the plurality of most frequent search queries; and storing a pointer to the closest query of the plurality of most frequent search queries instead of the at least one recommended item. Where Tavernier discusses rules to expand search queries based on including misspellings and associations, such as synonyms and/or acronyms (see Tavernier at 7:65-8:51), this does not appear explicit regarding determining the most frequent queries and identifying a closest frequent query. Lin, however, teaches using current query data and extracting features thereof so as to categorize according to, e.g., brand, model, and/or product names (Lin at 0040-0041), the queries and categories (or brands) with the history of the user (such as sequential queries) indicating an intent of the user (Lin at 0046) then identify the most frequent categories and when the current query does not match a query in the click logs, the closest query from the most frequent category is selected (Lin at 0043, the mapping of queries, categories, and clicks in a click log is further explained at 0028 of Lin), and “initially the first n most frequent categories (n is preferably 3) corresponding to a query in the preset selection log are acquired from the selection log as selection features. If the current query data is absent in the selection log, then a query closest to the current query data is located in the selection log, and the first n most frequent categories corresponding to the closest query in the selection log are determined as selection features of the query (Lin at 0045) so as to improve search results and lessen cost, i.e., “so that a demand of the user for a search result can generally be satisfied without storing any corresponding mapping table” (Lin at 0098, mapping tables described at 0005 of Lin). Although this is not exactly the same as identifying query frequency, the technique used is quite similar, the field (categories of search queries, rather than the queried themselves) is highly related, and the technique(s) would be applied in the same manner. Therefore, the Examiner understands and finds that determining the most frequent queries and selecting the closest query of the most frequent queries when the query is not among the most frequent is the use of known techniques to improve similar devices, methods, or products in the same way so as to improve search results and lessen costs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the contextual search recommendations of Tavernier in view of Clancy with the closest query substitution of Lin in order to determine the most frequent queries and select the closest query of the most frequent queries when the query is not among the most frequent so as to improve search results and lessen costs.
The rationale for combining in this manner is that determining the most frequent queries and selecting the closest query of the most frequent queries when the query is not among the most frequent is the use of known techniques to improve similar devices, methods, or products in the same way so as to improve search results and lessen costs as explained above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tavernier in view of Clancy and in further view of Chang et al. (U.S. Patent Application Publication No. 2013/0166303, hereinafter Chang).

Claim 8: Tavernier in view of Clancy discloses the system of claim 7, wherein the current search query comprises a plurality of words (Tavernier at 3:60-4:8, 4:35-65, Figs. 1B and 1C, item 105, “red dress” and/or “red dress size 6” as the search query), but does not appear to explicitly disclose and wherein the computing device is configured to normalize the current search query by: removing punctuation from the plurality of words; removing stop words from the plurality of words; and stemming the plurality of words, wherein determining the first recommended item from the at least one recommended items stored in the item recommendation database is based on the normalized current search query. Chang, however, teaches a query parser where “the query parser 220 may normalize the query text through tokenization and filtering steps, case folding, punctuation removal, stopword elimination, stemming, or other techniques” (Chang at 0044) among other techniques (e.g., textual expansion and disambiguation) (Chang at 0044-0045) so as to turn a semi-structured text query (Chang at 0042) into “a well-formed, typed query” (Chang at 0044). Therefore, the Examiner understands and finds that normalizing a query by removing punctuation and stop words, as well as stemming the query words, is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as turn a semi-structured query into a well-formed, typed query.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the contextual search recommendations of Tavernier in view of Clancy with the normalization of Chang in order to normalize a query by removing punctuation and stop words, as well as stemming the query words, so as turn a semi-structured query into a well-formed, typed query.
The rationale for combining in this manner is that normalizing a query by removing punctuation and stop words, as well as stemming the query words, is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as turn a semi-structured query into a well-formed, typed query as explained above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tavernier in view of Clancy and in further view of Henkin et al. (U.S. Patent Application Publication No. 2010/0138452, hereinafter Henkin).

Claim 11: Tavernier in view of Clancy discloses the system of claim 10, wherein the computing device is configured to:
determine a user identification and the webpage context based on the current session data (Tavernier at 6:2-11, “the disclosed identification of intents and missions can be used to build profiles representing interests of particular users, … for example, to determine that when user A searches for "running shoes" he really means "men's running shoes size 11," while when user B searches for "running shoes" she really means "women's running shoes size 8.”);
determine a historic search query based on the user identification (Tavernier at 6:2-11, “the disclosed identification of intents and missions can be used to build profiles representing interests of particular users, … for example, to determine that when user A searches for "running shoes" he really means "men's running shoes size 11," while when user B searches for "running shoes" she really means "women's running shoes size 8.”); and
determine a relevance of the historic search query to the webpage context (Clancy at 4:41-51, as combined above and using the rationale as at the combination above).
However, Tavernier does not appear to explicitly disclose determine a second recommended item from the at least one recommended items stored in the item recommendation database when the relevance is beyond a threshold. Where Tavernier indicates that the recommendation results are relevant and “The disclosed techniques also result in more immediate presentation of relevant results … [and] avoid presenting items (and detail pages for items) that are not relevant to a search, reducing load on the system by eliminating the unnecessary download of information that is not relevant for the user.” (Tavernier at 2:36-41), Tavernier does not appear to score relevance against a threshold. Henkin, however, teaches “a data analysis engine may be utilized which is operable to analyze historical information including user behavior information and advertising-related information” (Henkin at 0008) and a relevancy module to score ads, including according to page topic information (i.e., the anchor) (Henkin at 0060) “for providing identifying and selecting ads that are relevant to the content of the page” (Henkin at 0061), and “a numerical threshold could be used (e.g., based on a calculation taking into account both relevance and estimated revenue, weighted as desired) may be used in determining whether a given keyword/ad pair is considered ‘good’" (Henkin at 0288) so as to better “select, in real-time, contextually relevant information, advertisements, and/or other content which may then be displayed to the end-user” (Henkin at 0007). Therefore, the Examiner understands and finds that determining relevance to webpage context is beyond a threshold is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to better select contextually relevant information or content to display to a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the contextual search recommendations of Tavernier in view of Clancy with the relevance determination of Henkin in order to determine relevance to webpage context is beyond a threshold so as to better select contextually relevant information or content to display to a user.
The rationale for combining in this manner is that determining relevance to webpage context is beyond a threshold is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to better select contextually relevant information or content to display to a user as explained above.

Response to Arguments
Applicant's arguments filed 2 August 2022 have been fully considered but they are not persuasive.

Applicant then argues the amended portions of the claims with respect to the 103, first repeating claim 1 (Remarks at 11-12), then alleging that Tavernier does not disclose the relevance values, nor the amending related to the relevance value threshold and selection based on the value (Id. at 12-14), specifically that “ the cited portions of Tavernier fail to teach ‘determin[ing] a relevance value corresponding to each of the plurality of historic search queries based on each historic search query and the webpage context’ and ‘determin[ing] at least one of the plurality of historic search queries based on the corresponding relevancy values,’ as claimed” (Id. at 14). However, Tavernier does indicate the context, including at 2:42-48 and 3:7-12, as cited to and explained at the rejection above. Therefore, what Tavernier does not disclose is the relevance value – as the rejection indicated earlier, nor the threshold and selection based on the relevance value, as now included at the amendment. But it is Clancy (not Tavernier) that is recited to for the relevancy value, and also now is cited to for the threshold and selection based on relevance value – and Clancy would have been cited to for those concepts had the amendment been entered earlier (i.e., before RCE).
As to Clancy, Applicant merely indicates the conclusory allegation that “the cited portions of Clancy do not cure these deficiencies of Tavernier, and the Final Office Action does not allege so”. However, Clancy does cure these deficiencies – as cited above at the current rejection, and Clancy was indicated as “curing the[ ] deficiencies” of Tavernier at the earlier rejections, and as explained above at the current rejection. Therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant then relies on the same argument, and the same allegations, with respect to the remaining claims (Remarks at 14-16).
Based on the above, Applicant’s argument(s) is/are considered moot and not persuasive – please see the current rejections above.

Applicant then argues the § 101 rejection (Remarks at 15-23), making the same allegations as presented previously on 31 March 2022, 28 September 2021 and 20 December 2021, except as to include the amended phrasing, the updated summary statement of the abstract idea, and minor occasional phrasing changes (e.g., “As an initial point”, currently and on 31 March 2022 instead of “Moreover” at the 28 September 2021 response – at p. 16 currently, and p. 17 of both the 31 March 2022 and previous Remarks; etc.). Therefore, since the Examiner addressed these arguments previously, the Examiner merely notes the previous response.
First, the Examiner notes that Applicant refers to MPEP § 2106.07 (related to “Formulating and Supporting Rejections For Lack Of Subject Matter Eligibility”) and the 2019 PEG (as “the ‘2019 Guidance’”) (Remarks at 16). However, this appears to ignore the October update to the 2019 PEG issued in January, and also the incorporation, with numerous and extensive explanations and examples, of the current examination guidance in MPEP § 2106 generally, and specifically §§ 2106-2106.06.
To reiterate specifically in response to Applicant’s arguments (Remarks at 16, but referred to throughout the Remarks), the indication at the rejection that “The claim elements may be summarized as the idea of generating and storing item recommendations based on user search queries, and providing a/the recommended item in response to a/the query or queries” does not oversimplify, mischaracterize, over-generalize, or otherwise misrepresent the claims – this merely provides a summary title to reference the abstract idea. The rejection, however, is based on and follows the rejection indication that “the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination).” Every word and phrase of the claims is included and considered in the rejection, the rejection indicating which words and/or phrases are considered to be part of the abstract idea and which are considered additional to the abstract idea. And those elements, both individually and as a combination are considered throughout the analysis of the claims. Applicant appears to only focus solely on the summary or title assigned and further appears to completely ignore the entire rest of the rejection and analysis provided. Such piecemeal arguing is not persuasive – the arguments do not address the heart of the rejection.
Applicant merely repeats the entirety of claim 1 (Remarks at 17) and alleges that “these quoted elements of independent claim 1 represent meaningful, unconventional limitations” without providing any indication as to which elements are meaningful or unconventional and/or in what manner that/those element(s) would be considered as meaningful or unconventional. However, it is also noted that neither “meaningful” or “unconventional” is part of the analysis regarding whether a claim is considered or determined to be within one of the abstract idea groupings.
The first four claim 1 elements gather data, analyze it, determine a result, and store the result. The data gathering is to “obtain” particular data, i.e., historic search queries and context, that is merely which data is gathered. The analysis is to determine corresponding and recommended item(s) for the intended purpose of “to display on a webpage”, and that information is merely stored for later retrieval. Claim 1 then receives a search request (another gathering or receiving step), obtains (i.e., gathers) more data (the “user session data”) and determines a relevance value of the initial, historic data (based on textual similarity between the historic query and its context). So up to this point, claim 1 has received data, analyzed it to determine a corresponding recommended item, stored that data, and determined a relevance value between different portions of that original data. Claim 1 then determines some portion of the relevancy values are above a threshold, where the claim apparently just ends – it is a method claim, and none of the relevance values are necessarily above the threshold, but there is no activity to perform if or when no relevancy value is beyond or above the threshold – see MPEP § 2111.04(II) regarding contingent limitations. If it is assumed or determined that one or more values exceed the threshold, claim 1 would then determine a historic query based on the relevance value, and determine a recommended item based on the current query and the determined query, whereupon that recommended item is transmitted. Most of the analysis is related to relevance of recommended items to the historic queries, where, as noted, the relevance can or need only be minimal (it apparently could essentially or literally be a designated recommended item since the relevance and threshold may apparently also minimal or arrived at by any method, such as designation by a person). There is, or need be, no comparison of the current query to the historic query, nor any comparison of the current query to the recommended item, nor (really) any further analysis – the recommended item is transmitted apparently since it merely had some threshold of relevance to some aspect of any of the historic queries. 
Apparently any and all ways or methods of determining the relevance values is encompassed by the claims, and the threshold can be any threshold (including any relevance value, i.e., any threshold above zero relevance). There is no indication of any requirement of relevance of the current query to any historic query or to any of the recommended content – the relevance is all based on the two aspects of the historic data: the historic query and the context. So, if an advertiser designates that their ad content has relevance to any other content in the history of search queries, it is or can be presented 
Applicant provides no explanation or reasoning as to why this is not an abstract idea. Applicant merely alleges that it is somehow not, but continually focusing on the summary and ignoring the actual claim analysis provided at the rejection (Remarks at 16-18).
Applicant then alleges that “Applicant's claims are not ‘directed to’ an abstract idea under Step 2A, Prong 2” (Id. at 18). However, being “’directed to’ an abstract idea” is Prong 1 analysis, not Prong 2.
Nevertheless, Applicant then asserts that “independent claim 1 is nevertheless integrated into a practical application of that allegedly abstract idea” (Id.) since “As an initial point, rather than merely reciting [the abstract idea indicated by the Examiner], claim 1 recites …”, and Applicant then repeats (again) the entirety of the claim. This provides no reasoning or explanation, it is literally merely an allegation of patentability, and as such Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them.
Applicant then alleges that “the Final Office Action makes the above conclusory statements while ignoring the actual claim language” (Remarks at 20, emphasis at original). However, as indicated above, this completely ignores the actual language and reasoning as explained at the rejection where every word, term, and/or phrase is identified and analyzed in light of the current guidance – pointing to which words and phrases comprise the abstract idea itself and which are additional, and then providing the analysis (at Step 2A, Prong 2 and Step 2B) regarding the additional elements. As indicated above, Applicant is apparently focusing solely on the summary or title of the idea, and completely ignoring the analysis and rejection that has been provided.
Applicant then alleges that the “quoted elements recited by independent claim 1 provide a specific technological improvement over prior art processes including, among other advantages, automatically determining and providing more relevant item recommendations for advertising, for example, on a webpage, and that extend not only beyond any well-understood, routine, conventional, or human-performable activities” (Remarks at 21). However, there is absolutely NO technological improvement – the only indication of any technology being used is that the claimed “system compris[es] a computing device” that is recited as performing the activities, where some of the data and intended use is for a webpage. This is merely a recitation of a general purpose computer applying the idea in a field of use.
Applicant then again alleges that “when properly analyzed under the 2019 Guidance these quoted elements of Applicant's claims extend beyond any alleged recitation of any alleged "methods of organizing human activity" or other allegedly abstract idea…. Indeed, Applicant's independent claim 1 recites” – and Applicant then again recites for at least the third time (Remarks at 21-22), every element of claim 1. Merely repeating claim 1 a number of times in the hope that someone, somewhere, somehow, at some time, without further explanation or reasoning, would consider the claim eligible appears to be a spurious argument that does not rebut the rejection.
Applicant then asserts that “the Final Office Action also fails to consider the claims as a whole” (Id. at 22); however, the rejection DOES consider the claims as a whole – see the rejection above and the response explanation above. Applicant does not appear to rebut the rejection as much as just ignore the explanations provided. Further, Applicant provides no reasoning or explanation about what the claims as a whole provide or do that would possibly be considered an integration into a practical application.
Applicant then alleges that “the § 101 rejection is improper because, when properly examined, Applicant's claims clearly amount to ‘significantly more’ than any alleged abstract idea” and then supports this my merely, again (for at least the 4th time) the entirety of claim 1 (Id. at 23). As indicated above, merely repeating the claim does absolutely nothing to rebut the rejection or provide any viable argument to overcome the rejection.
Applicant then asserts, apparently, that since “Applicant's claims recite subject matter that distinguishes the prior art of record” (as alleged by Applicant, but clearly rebutted by the rejections and reasoning above), “Applicant's claims involve an ‘inventive concept’ under § 101” (Id. at 24). However, numerous precedent cases have indicated that prior art analysis under, e.g., §§ 102 and/or 103 is separate and distinct from § 101 eligibility analysis. This is clearly evidenced by the number (i.e., dozens, if not hundreds) of issued patents that have explicitly overcome prior art, but are found to be ineligible as directed to an abstract idea without a practical application or significantly more.
Applicant then alleges that “the Final Office Action has failed to analyze or even consider the additional subject matter of the dependent claims” (Id. at 22, emphasis at original). However, the rejection specifically indicates, analyzes, and discusses every one of the dependent claims (see, e.g., the Final Office Action dated 1 July 2022 at p. 5). Applicant appears to completely ignore at least this aspect of the rejection to make the spurious and unsupported allegation that these claims were not analyzed or considered.

Therefore, based on all of the above, the Examiner is not persuaded by Applicant’s arguments.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Brownlee, Jason, What Are Word Embeddings for Text?, dated 11 October 2017, downloaded 2 July 2021 from https://machinelearningmastery.com/what-are-word-embeddings/, indicating what is meant by “embeddings” (since not explained, or not explained well, by Applicant’s disclosure).
Karani, Dhruvil, Introduction to Word Embeddings and Word2Vec, dated 1 September 2018, downloaded 2 July 2021 from https://towardsdatascience.com/introduction-to-word-embedding-and-word2vec-652d0c2060fa also discusses embeddings.
Deng, Houtao, Recommender Systems in Practice – How companies make product recommendations, dated 13 February 2019, downloaded 2 July 2021 from https://towardsdatascience.com/recommender-systems-in-practice-cef9033bb23a discussing recommender systems, such as content-based recommendations (i.e., as related to an anchor item as understood for examination).
Panuganty (U.S. Patent Application Publication No. 2017/0097940) indicates “The analytical search engine 600, by way of disambiguation suggestion component 618, identifies the context in which such a word is used in the search query by the user and displays the search results for the most relevant one. The system automatically picks the best possible choice and re-phrases the user query. Other possible choices can be shown to the user. Thus, for a given user, the system picks the most possible and relevant answer for the context of a given query based on search history, user preferences, user profile, geolocation, and other parameters such as those mentioned above.” (Panuganty at 0100).
Bonforte et al. (U.S. Patent Application Publication No. 2009/0228277, hereinafter Bonforte) Indicates voice recognition for searching where “text is forwarded to a search engine 103, where the text is processed in the same manner as if the same text query was entered into a search box. In the event that a query is misspelled, or query terms are interpreted to have several different meanings, the disambiguation component 104 searches the query history database 105 to determine whether there were similar queries performed in the past and what links if any were ultimately followed by users” (Bonforte at 0023).
Maruti Techlabs, What are Product Recommendation Engines? And the various versions of them?, dated 28 September 2017, downloaded 8 October 2021 from https://towardsdatascience.com/what-are-product-recommendation-engines-and-the-various-versions-of-them-9dcab4ee26d5, indicating a majority of E-Commerce sites use recommendation engines that consider the history of what a user has searched or browsed for in addition to the current searching.
Guha (U.S. Patent Application Publication No. 2007/0038614) indicates a programmable search engine where the context of the search is considered in making a recommendation for the search query.
Contextual searching, from Wikipedia, dated 27 September 2018, from https://en.wikipedia.org/w/index.php?title=Contextual_searching&oldid=861390169, downloaded 20 January 2022, indicating various forms of contextual searching, including Explicitly Supplied Context, such as Inquirius 2 where “users enter a query and specify constraints such as the information need category” (i.e. a search query and webpage context as described by Applicant).
Singh (U.S. Patent Application Publication No. 2009/0259632) determining a Jaccard similarity score between queries and webpages (see, e.g., Singh at 0042).
Jorge Martinez-Gil, An overview of textual semantic similarity measures based on web intelligence, Artificial Intelligence Review, Springer Verlag, 2012, 42 (4), pp.935-943. (10.1007/s10462-012-9349-8. hal-01630890) dated 2012, downloaded from https://hal.archives-ouvertes.fr/hal-01630890/document on 27 Jun 2022, discussing textual semantic similarity measurement techniques.
Nayak, Pandu, Understanding searches better than ever before, from blog.google, dated 25 October 2019, downloaded 31 October 2022 from https://blog.google/products/search/search-language-understanding-bert/ discusses search query recommendation and introduces a natural language processing machine learning, neural-network technique to better recommend based on queries.
Slawski, Bill, How a Search Engine Might Determine Search Engine Relevance from Related Queries, SEO By The Sea.com, dated 22 July 2009, downloaded 31 October 2022 from https://www.seobythesea.com/2009/07/how-a-search-engine-might-determine-the-relevance-of-search-results-from-related-queries/, describing that a Help Wanted ad (possibly, presumably, or assumed to be ultimately from Google) indicated “Relevance measurement is the foundation of all search engines” and “a patent filing from Yahoo” that ranked images based on predicted clickthroughs, and goes on to describe the determining of relevancy for search results.
Parikh (U.S. Patent No. 7,558,787) describes “Techniques for automatically checking the relevance and variety of search results are provided. A query is submitted to a search engine, which uses a search algorithm to obtain search results based on the query. A set of the top n related terms for the query is identified. For each related term in the set of terms, its relative frequency in relation to all terms in the set of terms is determined. If the term does not occur in any of the results, then a loss in variety proportional to the relative term frequency for the term has occurred. Otherwise, the relevance of the search results is calculated by comparing the proportion of results containing the term with the relative term frequency for a term. This process is repeated for all terms in the set of related terms to produce a total variety and relevance for the results.” (at Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622